  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EQUIVEST FINANCIAL, LLC,             )
CENTRAL ALABAMA,                     )
                                     )
      Plaintiff,                     )
                                     )         CIVIL ACTION NO.
      v.                             )           2:18cv606-MHT
                                     )                (WO)
JOHN JOSEPH BONICELLI,               )
et al.,                              )
                                     )
      Defendants.                    )


                          OPINION AND ORDER

      Plaintiff Equivest Financial, LLC, Central Alabama

filed this case for ejectment and for a bill to quiet

title in state court on June 9, 2018.                  The complaint

names five defendants: John Joseph Bonicelli, or his

assigns or heirs if deceased; Sonya H. Bonicelli, or

her   assigns      or   heirs   if       deceased;   USAmeriBank,     as

successor by merger to Aliant Bank; The United States;

the   State   of    Alabama     Department      of   Revenue;   and    a

parcel of land.         The United States removed this case to

this court on June 25, 2018.
    Federal Rule of Civil Procedure 4(m) provides:

    “If a defendant is not served within 90 days
    after the complaint is filed, the court—on
    motion or on its own after notice to the
    plaintiff—must   dismiss  the   action  without
    prejudice against that defendant or order that
    service be made within a specified time. But if
    the plaintiff shows good cause for the failure,
    the court must extend the time for service for
    an appropriate period.”

Fed. R. Civ. P. 4(m).         The time period under Rule 4(m)

starts on the date of removal to federal court, not the

date the case was filed in state court.                    See, e.g.,

Cardenas v. City of Chicago, 646 F.3d 1001, 1004 (7th

Cir. 2011); Wallace v. Microsoft Corp., 596 F.3d 703

(10th Cir. 2010); see also 4B Fed. Prac. & Proc. Civ.

§ 1137 (4th ed.).        Thus, Equivest Financial had until

September 30, 2018, to serve the defendants.

    Equivest Financial timely sought and received an

extension   of   time    to   serve   the   Bonicelli      defendants

until   November   10,    2018.       See   Motion   for    Extension

(doc. no. 7); Order (doc. no. 8).             That date has come

and gone, with no proof of service filed as to those



                                  2
defendants.       It also appears that Equivest Financial

has not served defendant USAmeriBank.

                                ***

    Accordingly, it is ORDERED that plaintiff Equivest

Financial,    LLC,   Central    Alabama    show   cause,   if    any

there be, in writing by April 1, 2019, as to why its

claims against defendants John Joseph Bonicelli, or his

assigns or heirs if deceased; Sonya H. Bonicelli, or

her assigns or heirs if deceased; and USAmeriBank, as

successor    by   merger   to   Aliant    Bank,   should   not    be

dismissed without prejudice pursuant to Federal Rule of

Civil Procedure 4(m).

    DONE, this the 11th day of March, 2019.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                 3
